PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Purwar et al.
Application No. 16/441,749
Filed: 14 Jun 2019
For: SYSTEMS AND METHODS FOR HAIR ANALYSIS
:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.313(c), filed August 6, 2021, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is DISMISSED as moot.

A review of the file record indicates that a second Petition to Withdraw an Application from Issue after Payment of the Issue Fee under 37 CFR 1.313(c) was submitted on August 6, 2021.  This request was automatically granted by EFS-Web on the same day, August 6, 2021. Accordingly, the instant Petition to Withdraw from Issue under 37 CFR 1.313 is moot.

This application is being referred to Technology Center AU 2661 for processing of the request for continued examination under 37 CFR 1.114 and for consideration of the concurrently filed IDS. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3206.  All other inquiries should be directed to the Technology Center.



/LIANA S WALSH/Lead Paralegal Specialist, OPET